Title: To Benjamin Franklin from Mason Locke Weems and Edward Gantt, Jr., 9 July 1784
From: Weems, Mason Locke,Gantt, Edward Jr.
To: Franklin, Benjamin



No 170 Strand. July 9th. 1784

Not having the honour to be known to Your Excellency we should preface this with an Apology, but as it relates to a Subject of public & Important Concern, we hope your Excellency will excuse form & Ceremony.
We are Natives of America & Students of Divinity, having no form of Episcopal Ordination in our own Country we Came to England more than a twelvemonth ago for Orders and have been all that time Soliciting the Arch Bishop but in vain. His Grace will not ordain us unless we will consent to take the Oath of Allegiance. Mr Chase a Friend of ours advised us to

write to your Excellency and acquaint you with the Deplorable Condition of our Church. Waving all Pathetic Description, permit us to assure Your Excellency that of Sixty Churches in our State (Maryland) there are upwards of thirty vacant.—
Romish Orders are Good.— We shall take it as a great favour done to ourselves & State if your Excellency will inform us as soon as possible whether we can take Orders in France.
Be pleased to Let us know very particularly what Oaths we must take and What Tenets we must subscribe. If the Arch Bishop of Paris will ordain Us we will come over most Chearfully. Your Excellency will add to the Obligation by giving us a Speedy Reply. Mr Adams has invited us to go over to Denmark, but the Orders from Denmark are not so Good as we wish them to be—

We have the honour to be Your Excellency’s Most Obedt humble—Servts.

Mason WeemsEdward GantNo 170 Strand

 
Notation: Edd. Gant July 9. 1784
